Title: To John Adams from Jonathan James Maund, 13 February 1797
From: Maund, Jonathan James
To: Adams, John



Sir
Nomony Hall Westmoreland 13th. February 1797

I beg your Acceptance of a Barrel of Seed Oats of a Superior Quality which I shall send to Boston by a Captn. Allen now in this River he sails the beginning of next Month and I hope the Oats will arrive in Time for seeding
You will do me Honor by presenting my most respectful Compliments to Mrs. Adams and by your remembrance of me in your Letter to my Friend Mr. Thomas Adams when you write him
I am very respectfully /  Sir /  Yr. Obedt. & Hble Servt.

Jno: Jas: Maund